Citation Nr: 1711494	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that "confirmed and continued" a previous denial of service connection for hepatitis C.  

The reopened claim for service connection for hepatitis C is REMANDED to the Agency of Original Jurisdiction (AOJ) and is addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  Service connection for hepatitis C was denied by a July 2007 rating decision; the Veteran was notified of this decision and of his appellate rights shortly thereafter; he did not perfect a timely appeal with respect to the matter of entitlement to service connection for hepatitis C; and no pertinent evidence was received during the appeal period after that decision.
 
2.  Evidence received since July 2007 raises a reasonable possibility of substantiating the claim for service connection for hepatitis C.



CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim of service connection for hepatitis C are met. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a) (2016).

A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "A must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

If evidence is received during the appeal period, the claim remains pending until there is a specific determination as to whether that evidence is new and material.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Mitchell v. McDonald, 27 Vet. App. 431 (2015).  In the instant case the only evidence possibly received during the appeal period was a letter dated in March 2008 to the Veteran from his employer regarding an altercation at work.  The date this letter was received by VA is not indicated on the document; but VA contractors scanning it into the Veterans Benefits Management System (VBMS) recorded that it was received on March 21, 2008.  Unlike the situation in Beraud and Mitchell there is no plausible basis for finding the evidence pertinent to the previously denied claim.  

There were some private medical records dated on July 14, 2007.  
The provisions of 38 C.F.R. § 20.305 (2016), presuming that an unpostmarked document was postmarked five days prior to the date of receipt, are not applicable to this evidence; because that regulation is only applicable to that chapter of the regulations, and not to the provisions of 38 C.F.R. § 3.156(b).  Further because the treatment notes were created on July 14, 2007, they could not have been received prior to that date and any presumption would be rebutted.

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for hepatitis C was denied by a July 2007 rating decision, and the Veteran was notified of this decision and of his appellate rights July 12, 2007.  He did not submit a notice of disagreement with the decision, and no pertinent evidence was received within the one year appeal period after notice of the decision.  Therefore, the July 2007 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The basis for the denial of service connection was that although private treatment records showed evidence of the hepatitis C virus, there was no evidence showing that the disability was incurred in service.  The decision considered the Veteran's contention that he incurred hepatitis C as the result of intravenous drug use.

In conjunction with the application to reopen the claim for service connection for hepatitis C, the Veteran and his representative have asserted that in-service air gun inoculations resulted in hepatitis C.  See eg, VA Form 9 received in September 2011 and statement received from the Veteran's representative in June 2016.  Given manual provisions, discussed below, providing that air gun use was a possible route of hepatitis transmission; and the presumption that or credibility attaching to the Veteran's contentions; this report pertains to a basis of the prior denial and raises a reasonable possibility of substantiating the claim.

As such new and material evidence has been received and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), Shade, supra.  



ORDER

The claim for service connection for hepatitis C is reopened. 




REMAND

The Veteran's representative contended in June 2016 that the negative VA opinions addressing the Veteran's claim for service connection for hepatitis C rendered in October 2009 and March 2010 (an additional negative VA medical opinion was rendered in January 2013) were inadequate, to include due to a failure to address the contention that the Veteran's hepatitis C was the result of in-service inoculations or to otherwise consider all other possible risk factors for this condition.  

Several risk factors for hepatitis have been recognized by VA.  These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section I.2.e (Risk Factors for HBV and HBC).  These provisions also state that that, "[d]espite the lack of any scientific evidence to document transmission of [hepatitis C] with air gun injectors, it is biologically possible."  Id. 

Given the above manual provisions and the June 2016 assertions from the Veteran's representative, the Board finds that the Veteran should be afforded a VA examination addressing the claim for service connection for hepatitis C that considers all possible risk factors for developing this condition so as to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided a VA examination to address whether current hepatitis C was caused or aggravated by a disease or injury in service.   The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must solicit a history from the Veteran, and following a review of the record, opine as to whether the hepatitis C at least as likely as not (50 percent or greater possibility) began during the Veteran's active service; or, was caused or aggravated by a disease or injury in service, to include in-service air gun inoculations.  In providing this opinion, the examiner should consider the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section I.2.e (Risk Factors for HBV and HBC) that is discussed herein; the service treatment records; the Veteran's lay statements; and any other pertinent medical data and/or medical literature which may reasonably illuminate the medical analysis in the study of this case. 

The examiner must provide reasons for all opinions. 

If the examiner finds that the Veteran's hepatitis C was caused by in-service inoculations by air gun injectors, the examiner must include a full discussion of all potential modes of transmission and a rationale as to why the examiner believes the air gun injector was the source for the hepatitis infection.  See VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section I.2.e.

2.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


